             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 1 of 18




 1   DAN SIEGEL, SBN 056400
     ANNE BUTTERFIELD WEILLS, SBN 139845
 2   EMILYROSE JOHNS, SBN 294319
 3   SIEGEL, YEE, BRUNNER & MEHTA
     475 14th Street, Suite 500
 4   Oakland, California 94612
     Telephone: (510) 839-1200
 5   Facsimile: (510) 444-6698
 6   Emails: danmsiegel@gmail.com; abweills@gmail.com;
     emilyrose@siegelyee.com
 7
     Attorneys for Plaintiffs
 8   ARMIDA RUELAS, DE’ANDRE EUGENE COX,
 9   BERT DAVIS, KATRISH JONES,
     JOSEPH MEBRAHTU, DAHRYL REYNOLDS,
10   MONICA MASON, and LUIS NUNEZ-ROMERO
11
12                           UNITED STATES DISTRICT COURT

13                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

14   ARMIDA RUELAS; DE’ANDRE EUGENE              )   Case No. 4:19-cv-07637-JST
     COX; BERT DAVIS; KATRISH JONES;             )
15   JOSEPH MEBRAHTU; DAHRYL                     )   PLAINTIFFS’ OPPOSITION TO
16   REYNOLDS; MONICA MASON; LUIS                )   DEFENDANTS COUNTY OF
     NUNEZ-ROMERO; and all others similarly      )   ALAMEDA’S AND SHERIFF
17   situated,                                   )   GREGORY J. AHERN’S MOTION
                                                 )   TO DISMISS PLAINTIFFS’
18                 Plaintiffs,                   )   COMPLAINT
19                                               )
           vs.                                   )   Hearing: February 5, 2019
20                                               )   Time: 2 p.m.
     COUNTY OF ALAMEDA; GREGORY J.               )   Courtroom: Oakland Courthouse,
21   AHERN, SHERIFF; ARAMARK                     )   Courtroom 6 – 2nd Floor
22   CORRECTIONAL SERVICES, LLC; and             )   1301 Clay Street, Oakland, CA 94612
     DOES 1 through 10,                          )
23                                               )   Hon. Jon S. Tigar
                   Defendants.                   )
24
25
26
27
28



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 2 of 18




 1                                     Table of Contents
 2                                                                                  Page
 3   INTRODUCTION…………………………………………………………………………………………....……1

 4   ARGUMENT …………………………………………………………………………………..………….….…….2
 5   I.     Plaintiffs Are Not Required to Plead Exhaustion
 6          Under 42 U.S.C. 1997e…………………………………………………………….………..…….…..3

 7   II.    County Defendants are Liable for Aramark’s Failure to Pay Wages..……………...…3
 8   III.   Plaintiffs Joseph Mebrahtu, Dahryl Reynolds, Monica Mason,
 9          and Luis Nunez-Romero’ May Serve as Class Representatives on their Wage
            Claims………………………………………………………………………………………………..………6
10
            A.     Claims for Wages are Not Subject to Administrative
11                 Exhaustion Under the Government Claims Act…………….……………...………6
12
            B.     Where Plaintiffs, as Here, Present a Claim for Class Relief, the Claims
13                 Requirement is Satisfied by One Claimant Filing for the Class
                   Itself………………………………………………………………………………………..……….7
14
15   IV.    Plaintiffs Joseph Mebrahtu Substantially Complied with
            the Claims Requirement……..………………………………………………………………..………8
16
     V.     Defendants Waived their Defense of an Insufficient Claim as to
17          Plaintiff Dahryl Reynolds…………………………………………………………………….……..10
18
     VI.    Plaintiffs Monica Mason and Luis Nunez-Romero Are not
19          Barred from Proceeding on their Claims Because They Substantially
            Complied with the Claims Requirement……………………………………..……..…………10
20
21   VII.   Plaintiffs State a Claim for a Violation of the Bane Act……………………………..…….11

22          A.     Plaintiffs Met the Requirement to File a Claim………………………..…………..11
23          B.     Plaintiffs Plead Sufficient Facts to Support their
24                 Bane Act Claim……………………………………………………………………..…………. 11

25   VIII. Should the Court Determine that Plaintiffs do not Plead
           Sufficient Facts to State a Claim for Relief, Plaintiffs Should be
26         Granted Leave to Amend their Complaint…………………………………………………….12
27
     CONCLUSION…………………………………………………………………………..………………..………13
28



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - ii
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 3 of 18




 1                                    Table of Authorities
 2   FEDERAL CASES                                                              Page(s)
 3   Albino v. Baca
           747 F.3d 1162 (9th Cir. 2014) ……………………………………..…………………….…………3
 4
 5   Ashcroft v. Iqbal
           556 U.S. 662 (2009) ……………………………………………………..……….…………………..2
 6
     Bell Atl. Corp. v. Twombly
 7          550 U.S. 544 (2007)…………..…………………..…………………………………………...………2
 8
     Hospital Bldg. Co. v. Rex Hospital Trustees
 9         425 U.S. 738 (1976) ……………….…………………………..………………..…..…………………3
10   Ileto v. Glock Inc.
11           349 F.3d 1191 (9th Cir. 2003)……………………………………………….……….……………..3

12   Jenkins v. McKeithen
           395 U.S. 411 (1969) …………………………………………………..…………………………………3
13
14   Jones v. Bock
           549 U.S. 199 (2007) …………………………………..…..……..………….………..………………3
15
     Page v. Torrey
16         201 F.3d 1136 (9th Cir. 2000).…………………………………..…..……..………….………..…3
17
     Rodriguez v. Cty. of Los Angeles
18         891 F.3d 776 (9th Cir. 2018) ……………………………………………………….……………...12
19   Yagman v. Garcetti
20        852 F.3d 859 (9th Cir. 2017) ……………………………………..……………..……………..…12

21
     STATE CASES
22
     Ardon v. City of Los Angeles
23         52 Cal. 4th 241 (2011) ………………………………..……………….…….………………….……..8
24   City of San Jose v. Superior Court
25          12 Cal. 3d 447 (1974) ……………………………………….…..………………………….…..….7, 8

26   Connelly v. Cty. of Fresno
           146 Cal. App. 4th 29 (2006) …………………………………………………………….…..…9, 11
27
28   Cty. of Ventura v. Pub. Employment Relations Bd.
            254 Cal. Rptr. 3d 902 (Ct. App. 2019) …………………………………….………….……..….5



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - iii
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 4 of 18




 1   Eaton v. Ventura Port Dist.
           45 Cal. App. 3d 862 (Ct. App. 1975) …………………………………………………..……..7, 8
 2
 3   Longshore v. Cty. of Ventura
          25 Cal. 3d 14 (1979) ………………………………….…………..…………………….…….………..6
 4
     Martinez v. Combs
 5         49 Cal. 4th 35 (2010) …………………………..…………………………………………….…….5, 6
 6
     Nat. Soda Prod. Co. v. City of Los Angeles
 7         109 Cal. App. 2d 440 (1952) …………………………………..……..……………………………..9
 8   Nat. Soda Prod. Co. v. City of Los Angeles
 9         23 Cal.2d 193 (1943)) …………………………………..………………………………..…………...9

10   Novoa v. GEO Grp., Inc.
          No. EDCV172514JGBSHKX, 2018 WL 3343494 (C.D. Cal. June 21, 2018).......5, 6
11
12   Owino v. CoreCivic, Inc.
          No. 17-CV-1112 JLS (NLS), 2018 WL 2193644 (S.D. Cal. May 14, 2018)………..….5
13
     Perez v. Golden Empire Transit Dist.
14          209 Cal. App. 4th 1228, (2012) …………………………………………………………………..10
15
     Santee v. Santa Clara County Office of Education
16         220 Cal.App.3d 702 (1990) ……………………..…………..……………………………….……..9
17   Sheppard v. N. Orange Cty. Reg'l Occupational Program
18        191 Cal. App. 4th 289 (2010) ………………………….…….………………………………..…5, 6

19   State of California v. Superior Court
            32 Cal. 4th 1234 (2004) …………………………………….…………..…………….………..10, 11
20
21   Vasquez v. State of California
          105 Cal. App. 4th 849 (2003) …………………………………….……..………….………………5
22
23   FEDERAL STATUTES
24   42 U.S.C. 1997e ……………………………………………..……………………………….………..…..………3
25
     STATE STATUTES
26
     California Penal Code § 2717.8 ……….……………………………………..………………….…………4, 5
27
28   Cal. Code Regs. tit. 8, § 11050 ……………………………………..……………………………...…………5




     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - iv
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 5 of 18




 1   Cal. Gov't Code § 905(c) ……………………………………………..…………….…..………………………6
 2   Cal. Gov’t Code § 911 ……………………………………..……………………..………………………..……10
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - v
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 6 of 18




 1                                       INTRODUCTION
 2          Plaintiffs Armida Ruelas, De’Andre Eugene Cox, Bert Davis, Katrish Jones,

 3   Joseph Mebrathu, Dahryl Reynolds, Monica Mason, and Luis Nunez-Romero are or

 4   were at one time incarcerated at Santa Rita Jail, the sole jail run by the Sheriff’s

 5   Department of Alameda County. They seek to represent a class of prisoners at Santa

 6   Rita Jail who are forced to work without pay.

 7          The jail houses pre-trial detainees in state and federal cases, prisoners sentenced

 8   to county jail time or state prison time, and detainees facing immigration proceedings. It

 9   has an industrial kitchen designed to mass-produce meals for consumption by prisoners

10   in Santa Rita Jail and other county jails in California. Defendants Alameda County,

11   Sheriff Gregory J. Ahern, and Aramark Correctional Services, Inc. (“Aramark”) employ

12   prisoners in Santa Rita Jail to perform nearly every aspect of food preparation and

13   sanitation in the industrial kitchen. Defendant Aramark is a private corporation that

14   benefits financially from the work of those housed in Santa Rita Jail. Defendants

15   Alameda County and Sheriff Ahern make plaintiffs and the putative class’s labor

16   possible by selecting prisoners to work, setting their schedules, and imposing discipline

17   on workers at their discretion. This partnership between the County and a private

18   company is permitted by a state statutory scheme established by referendum in 1990,

19   which allows prisoners to be employed by private companies while incarcerated, and

20   which requires prisoners to be paid comparable wages with deductions for room, board,

21   taxes, and restitution being permitted at up to 80 percent of their earnings.

22          Although plaintiffs and the putative class are employed by defendants, they are

23   not paid any wages for their work. Further, they are coerced to work, forced to work, and

24   threatened with sanctions if they attempt not to work. Plaintiffs filed their lawsuit

25   seeking wages that they are owed for work they performed and seeking an end to their

26   exploited labor by coercion or threat of sanction.

27          Defendants County of Alameda and Sheriff Ahern filed their motion to dismiss

28   plaintiffs’ complaint on December 13, 2019. (ECF No 13.) Defendants argue that:




     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 1
              Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 7 of 18




 1          1)      Plaintiffs did not plead exhaustion of administrative remedies pursuant to
 2   the Prison Litigation Reform Act, 42 U.S.C. 1997e;
 3          2)      Plaintiffs are not entitled to wages from the County and the Sheriff;
 4          3)      Plaintiffs Joseph Mebrathu, Dahryl Reynolds, Monica Mason, and Luis
 5   Nunez-Romero did not exhaust administrative remedies under the California
 6   Government Claims Act;
 7          4)      Plaintiffs cannot pursue their Bane Act claims because they did not
 8   exhaust administrative remedies under the California Government Claims Act.
 9          In their opposition, plaintiffs will show:
10          1)      Failure to exhaust administrative remedies under the Prison Litigation
11   Reform Act, 42 U.S.C. 1997e, is an affirmative defense, and plaintiffs need not plead
12   exhaustion to proceed;
13          2)      The County and the Sheriff are liable for wages owed to plaintiffs where
14   they take affirmative steps making the labor of prisoners available to a for-profit
15   company;
16          3)      Plaintiffs’ wage claims are not subject to administrative exhaustion;
17          4)      Plaintiffs Joseph Mebrathu, Dahryl Reynolds, Monica Mason, and Luis
18   Nunez-Romero sufficiently exhausted administrative remedies under the Government
19   Claims Act for claims subject to the requirement; and
20          5)      Plaintiffs’ Government Claims Act claim sufficiently addresses the Bane
21   Act, meeting exhaustion requirements.
22                                           ARGUMENT
23          At the pleading stage, plaintiffs need only allege in their complaint “sufficient

24   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

25   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

26   U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

27   content that allows the court to draw the reasonable inference that the defendant is

28   liable for the misconduct alleged.” Id. (emphasis added). The Court must take plaintiffs’
     allegations as true and construe the pleadings in the light most favorable to


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 2
              Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 8 of 18




 1   them. Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S. 738, 740 (1976); Jenkins v.
 2   McKeithen, 395 U.S. 411, 421 (1969). The court must also draw all reasonable
 3   inferences in plaintiffs’ favor. Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
 4          Plaintiffs’ complaint contains sufficient factual content to support all claims for
 5   relief asserted.
 6   I.     Plaintiffs Are Not Required to Plead Exhaustion Under 42 U.S.C.
            1997e.
 7
            It has long been established that a plaintiff need not plead exhaustion of
 8
     administrative remedies pursuant to the Prison Litigation Reform Act (“PLRA”), 42
 9
     U.S.C. 1997e. Jones v. Bock, 549 U.S. 199, 216 (2007). “Failure to exhaust is an
10
     affirmative defense under the PLRA, and . . . inmates are not required to specially plead
11
     or demonstrate exhaustion in their complaints.” Id. 1 In the Ninth Circuit, a defendant
12
     may not raise its exhaustion defense in a motion to dismiss, as defendants attempt
13
     here. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014) (“[A]n unenumerated motion
14
     under Rule 12(b) is not the appropriate procedural device for pretrial determination of
15
     whether administrative remedies have been exhausted under the PLRA.”) Rather, “to
16
     the extent evidence in the record permits, the appropriate device is a motion for
17
     summary judgment under Rule 56.” Id. Plaintiffs’ election not to discuss exhaustion of
18
     administrative remedies in their complaint is permissible and does not represent any
19
     defect in their complaint. Defendants’ argument fails.
20
     II.    County Defendants are Liable for Aramark’s Failure to Pay Wages.
21
            Plaintiffs allege that defendants County of Alameda and Sheriff Ahern are liable
22
     for allowing Aramark to utilize prison labor without compensation. Defendants argue
23
24
     1Defendants may not raise this affirmative defense against plaintiffs who were not
25
     incarcerated when the complaint was filed, as the Prison Litigation Reform Act and its
26   attendant requirements, such as exhaustion of administrative remedies, apply only to
     persons who are prisoners when the complaint is filed. Page v. Torrey, 201 F.3d 1136,
27   1140 (9th Cir. 2000) (“[O]nly individuals who, at the time they seek to file their civil
     actions, are detained as a result of being accused of, convicted of, or sentenced for
28
     criminal offenses are ‘prisoners’ within the definition of 42 U.S.C. § 1997e and 28 U.S.C.
     § 1915.”)


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 3
              Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 9 of 18




 1   that plaintiffs may not plead these causes of action against defendants since they are
 2   municipal entities and only the private entity is liable for wages under the statutory
 3   scheme created by Proposition 139. (Defendants County of Alameda’s and Sheriff
 4   Gergory J. Ahern’s Motion to Dismiss Plaintiffs’ Complaint, ECF No. 13 (“MTD”) at 6:9-
 5   26.)2 Defendants provide no legal support for their assertion, and their position is not
 6   supported by the statutory framework resulting from Proposition 139 or California wage
 7   laws.
 8           Contrary to defendants’ assertion, Proposition 139 and its implementing
 9   legislation, California Penal Code section 2717 et seq. do not prescribe which entity must
10   pay prisoner-employees. Defendants argue that California Penal Code section 2717.8
11   requires the joint venture employer to pay prisoner-employees. (MTD at 6:9-15.) Section
12   2717.8 provides no such direction.
13           The compensation of prisoners engaged in programs pursuant to contract
             between the Department of Corrections and joint venture employers for
14           the purpose of conducting programs which use inmate labor shall be
15           comparable to wages paid by the joint venture employer to non-inmate
             employees performing similar work for that employer. If the joint venture
16           employer does not employ such non-inmate employees in similar work,
             compensation shall be comparable to wages paid for work of a similar
17           nature in the locality in which the work is to be performed. Such wages
18           shall be subject to deductions, as determined by the Director of
             Corrections, which shall not, in the aggregate, exceed 80 percent of gross
19           wages and shall be limited to the following:
             (1) Federal, state, and local taxes.
20           (2) Reasonable charges for room and board, which shall be remitted to the
21           Director of Corrections.
             (3) Any lawful restitution fine or contributions to any fund established by
22           law to compensate the victims of crime of not more than 20 percent, but
             not less than 5 percent, of gross wages, which shall be remitted to the
23           Director of Corrections for disbursement.
24           (4) Allocations for support of family pursuant to state statute, court order,
             or agreement by the prisoner.
25
26
27   2Defendants make this argument against plaintiffs fifth through ninth causes of action.
     However, plaintiffs’ ninth cause of action, alleging a violation of California Business and
28
     Professions Code section 17200 et seq. is presented only against Aramark Correctional
     Services, Inc.


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 4
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 10 of 18




 1   Cal. Penal Code § 2717.8. The statutory provision only requires that prisoners be paid
 2   for their work at a wage comparable to the wages paid to the joint venture employers’
 3   employees who perform comparable work. When faced with a joint venture employer’s
 4   failure to pay wages to state-housed, prison-employees under similar circumstances to
 5   the case here, the California Court of Appeal, Fourth District instructed that “[c]ontrary
 6   to the State’s view, it cannot sit idly by while CMT Blues violates Proposition 139 and the
 7   express terms of the joint venture agreement.” Vasquez v. State of California, 105 Cal.
 8   App. 4th 849, 856 (2003). In Vasquez, a California taxpayer lawsuit, the court did not
 9   have occasion to consider the question before the court here: whether the government
10   entity was liable as a joint employer for the failure to pay wages. However, where courts
11   have had such occasion, they have concluded that municipalities can be joint employers
12   responsible for the failure to pay wages. See, e.g., Cty. of Ventura v. Pub. Employment
13   Relations Bd., 254 Cal. Rptr. 3d 902, 909 (Ct. App. 2019) (County liable as joint
14   employer where factual determination shows that County exercised certain control over
15   workers); Sheppard v. N. Orange Cty. Reg'l Occupational Program, 191 Cal. App. 4th
16   289, 300-01 (2010) (California industrial wage orders requiring payment of minimum
17   wage may apply when stated to states and political subdivisions).
18          California’s Industrial Wage Orders guide the definition of an employer and the
19   meaning of employ. Martinez v. Combs, 49 Cal. 4th 35, 69 (2010), as modified June 9,
20   2010. The work performed by plaintiffs and the putative class is covered by Industrial
21   Wage Order 5 “Public Housekeeping Industry.” Cal. Code Regs. tit. 8, § 11050. See also
22   Novoa v. GEO Grp., Inc., No. EDCV172514JGBSHKX, 2018 WL 3343494, at *9 (C.D.
23   Cal. June 21, 2018), Owino v. CoreCivic, Inc., No. 17-CV-1112 JLS (NLS), 2018 WL
24   2193644, at *26 (S.D. Cal. May 14, 2018), reconsideration denied, No. 17-CV-1112 JLS
25   (NLS), 2019 WL 1367815 (S.D. Cal. Mar. 26, 2019). Industrial Wage Order 5 defines
26   employ as “to engage, suffer, or permit to work.” Cal. Code Regs. tit. 8, § 11050, subd.
27   2(E). The County defendants employed those it engaged, suffered or permitted to work
28   when it allowed prisoners to work for Aramark, on the premises the County runs and



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 5
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 11 of 18




 1   with the assistance of Sheriff’s deputies. Martinez, 49 Cal. 4th at 69. (“A proprietor who
 2   knows that persons are working in his or her business without having been formally
 3   hired, or while being paid less than the minimum wage, clearly suffers or permits that
 4   work by failing to prevent it, while having the power to do so.”) See also Novoa, No.
 5   EDCV172514JGBSHKX, 2018 WL 3343494, at *9 (“As Martinez clarifies, the definition
 6   of ‘employ’ encompasses liability on a business that knows prohibited labor is occurring
 7   and fails to prevent it, despite the absence of a common law employment relationship.”)
 8          Plaintiffs allege facts against the County defendants that permit the conclusion
 9   that they and Aramark operated as plaintiffs’ joint employers. Plaintiffs describe County
10   employees exercising control over their schedules and supervising their work.
11   (Complaint at 23, 24, 26-27.) The County defendants are not exempted from the
12   requirements of the Industrial Wage Orders where they “engage, suffer, or permit to
13   work” persons in their custody. Sheppard, 191 Cal. App. at 300. Plaintiffs allege
14   sufficient facts to proceed against the County defendants as joint employers with
15   Aramark and hold the County defendants liable for the failure to pay wages.
16   III.   Plaintiffs Joseph Mebrahtu, Dahryl Reynolds, Monica Mason, and
            Luis Nunez-Romero’ May Serve as Class Representatives on their
17          Wage Claims.
18          A.     Claims for Wages are Not Subject to Administrative Exhaustion
                   Under the Government Claims Act.
19
            Defendants argue that plaintiffs are required to file claims under the Government
20
     Claims Act for causes of action five through nine. (MTD at 7:3-11:12.) 3 Causes of action
21
     five through eight are claims for failure to pay wages, failure to pay minimum wages,
22
     failure to pay overtime premiums, and failure to pay men and women equally.
23
     (Complaint at ¶¶ 84-99.) Claims regarding wages are exempted from the requirement to
24
     file a claim under the Government Claims Act. Cal. Gov't Code § 905(c). See also
25
     Longshore v. Cty. of Ventura, 25 Cal. 3d 14, 22 (1979) (“Section 905, subdivision (c),
26
     specifically excludes from application of the statute those claims ‘by public employees
27
28   3Plaintiffs address only claims five through eight as plaintiffs’ ninth claim for relief is
     alleged only against Aramark Correctional Services, Inc.


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 6
                Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 12 of 18




 1   for fees, salaries, wages, mileage or other expenses or allowances.’”) Plaintiffs are
 2   exempt from the California Government Claims Act exhaustion requirement for their
 3   wage claims.
 4             B.     Where Plaintiffs, as Here, Present a Claim for Class Relief, the
                      Claims Requirement is Satisfied by One Claimant Filing for the
 5                    Class Itself.
 6             Even were plaintiffs required to file a claim for wages under the California
 7   Government Claims Act, plaintiffs have complied with the requirements by filing a claim
 8   on behalf of a class. Plaintiffs Armida Ruelas, De’Andre Cox, Bert Davis, Katrish Jones,
 9   Joseph Mebrahtu, and Dahryl Reynolds presented a claim on August 8, 2019, that was
10   rejected on August 19, 2019. (Complaint at ¶ 65.) Plaintiffs Monica Mason and Luis
11   Nunez-Romero presented a claim on November 8, 2019. (Complaint at ¶ 66.) As to the
12   wage claims, defendants find no defect in presentation of the claim filed by plaintiffs
13   Armida Ruelas, De’Andre Cox, Bert Davis, and Katrish Jones. Defendants argue that
14   plaintiff Joseph Mebrahtu did not timely present his claim, (MTD at 11:13-13:10),
15   plaintiff Dahryl Reynolds did not comply with the requirements of the Government
16   Claims Act to state a date for his injuries, (MTD at 12:11-25), and plaintiffs Monica
17   Mason’s and Luis Nunez-Romero’s claim is barred as a matter of law, (MTD 12:26-
18   13:12).
19             Plaintiffs presented a class claim. This is evidenced by plaintiffs’ caption reading
20   the names of claimants “and all others similarly situated,” and by their introduction that
21   “[t]hey bring this claim on their own behalf and on behalf of all others similarly
22   situated.” (Exhibit 1 to Defendants’ Request for Judicial Notice, ECF No. 13-1 (“RJN”),
23   at 2:7-8.) Where plaintiffs seek to represent a class, a claim that identifies a
24   representative plaintiff and enough information “to identify and make ascertainable the
25   class itself” is sufficient. City of San Jose v. Superior Court, 12 Cal. 3d 447, 457 (1974).
26   See also Eaton v. Ventura Port Dist., 45 Cal. App. 3d 862, 868 (Ct. App. 1975) (“Thus, at
27   a minimum, in order for a class claim to be considered to substantially comply with
28   Government Code section 910, it must contain sufficient information to enable the



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 7
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 13 of 18




 1   governmental entity, either from its own records or from the claim itself, to reasonably
 2   determine the circumstances which it is claimed give rise to liability and the possible
 3   outer limits of that liability.” (internal citations omitted).)
 4          Plaintiffs’ August 8, 2019, claim makes clear that the class consists of “all other
 5   incarcerated employees of Aramark who work in the Santa Rita Jail kitchen [and who]
 6   are similarly not paid for their labor and work in the same conditions as those
 7   complained of by claimants.” (RJN, Ex 1, 4:5-7.) The conditions, among other
 8   allegations, include “punishment and reprisals, including placement in solitary
 9   confinement, if they refuse to work.” (RJN, Ex. 1, 3:2-3.)
10          The defects that defendants argue occurred do not prevent those Joseph
11   Mebrahtu, Dahryl Reynolds, Monica Mason, Luis Nunez-Romero being named plaintiffs
12   in this action. The word “claimant” in a section 910 class claim “refer[s] to ‘the class
13   itself,’ not to an individual class member.” Ardon v. City of Los Angeles, 52 Cal. 4th 241,
14   248 (2011) (citing City of San Jose, 12 Cal. 3d at 457.) Therefore, it is sufficient that class
15   representatives Armida Ruelas, De’Andre Cox, Bert Davis, and Katrish Jones all
16   presented claims to which defendants raise no objection regarding compliance. As their
17   claim is presented for the class itself, any purported defect in the individual allegations
18   of other class members does not affect the class claim as long as one representative
19   supplies the information required by the statute. City of San Jose, 12 Cal. 3d at 457.
20   Plaintiffs’ claims provided the County defendants with sufficient information to
21   determine from its own records the circumstances that give rise to its liability. See also
22   Eaton, 45 Cal. App. 3d at 868. Faced with that information, the County took only 11 days
23   to evaluate and reject plaintiffs’ claim. (Complaint at ¶ 65.)
24   IV.    Plaintiffs Joseph Mebrahtu Substantially Complied with the Claims
            Requirement.
25
            If the Court finds a defect in Joseph Mebrahtu’s claim that he worked for 11
26
     months between 2014 and 2018, the Court should evaluate his claim for substantial
27
     compliance. “[T]he doctrine of substantial compliance may validate the claim ‘if it
28
     substantially complies with all of the statutory requirements . . . even though it is


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 8
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 14 of 18




 1   technically deficient in one or more particulars.’” Connelly v. Cty. of Fresno, 146 Cal.
 2   App. 4th 29, 38 (2006) (quoting Santee v. Santa Clara County Office of Education, 220
 3   Cal.App.3d 702, 713 (1990). “The test for substantial compliance is whether the face of
 4   the filed claim discloses sufficient information to enable the public entity to make an
 5   adequate investigation of the claim’s merits and settle it without the expense of
 6   litigation.” Connelly, 146 Cal. App. 4th at 38 (2006).
 7          Here, as defendants agree, plaintiff Joseph Mebrahtu had one year to file his
 8   claim against the County for failure to pay him wages. (MTD at 11:26-27.) Defendants
 9   err in arguing that plaintiffs are required to file a claim at the initiation of the county
10   defendants’ tortious conduct. (MTD at 11:26-28.) Tortious conduct that is continuous in
11   nature may be considered a single occurrence such that a plaintiff has six months or one
12   year from the conclusion of the conduct to file a claim. Nat. Soda Prod. Co. v. City of
13   Los Angeles, 109 Cal. App. 2d 440, 445 (1952) (noting that the “‘principal purpose of the
14   requirement that claims be filed is to provide the city with full information concerning
15   rights asserted against it, so that it may settle those of merit without litigation. . . . That
16   purpose is best served if the entire sequence of events giving rise to the injury is
17   regarded as the occurrence from which the damage arose, for damages can be assessed
18   accurately only when the sequence is completed and the total injury taken into
19   account.’” (quoting Nat. Soda Prod. Co. v. City of Los Angeles, 23 Cal.2d 193 (1943)).
20          Plaintiff Joseph Mebrahtu filed a claim stating that he had worked as recently as
21   2018. (RJN, Ex.1, 3:19-22). The claim explains that prisoners work according to a
22   current contract between the County and Aramark Correctional Services, Inc. and that
23   plaintiffs seek to represent all those similarly situated. (RJN, Ex. 1, 2:15-19; 4:5-7.) The
24   Court should view Plaintiff Joseph Mebrahtu’s claim “in its entirety” and determine
25   “whether the claim is susceptible to an interpretation that reasonably enables the public
26   entity to make an adequate investigation and settle the claim.” Connelly, 146 Cal. App.
27   4th at 40. As Plaintiff Joseph Mebrahtu’s claim, in its entirety, provides the County with
28



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 9
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 15 of 18




 1   the information it needed to adequately investigate the claim, the Court should find that
 2   Joseph Mebrahtu substantially complied with the claims requirement.
 3   V.     Defendants Waived their Defense of an Insufficient Claim As to
            Plaintiff Dahryl Reynolds.
 4
            “[I]f a claimant is not warned about a defect or omission in the claim as
 5
     presented in accordance with section 910.8, the public entity waives any defense as to
 6
     the sufficiency of the claim.” Perez v. Golden Empire Transit Dist., 209 Cal. App. 4th
 7
     1228, 1235 (2012). Here, defendants claim plaintiff Dahryl Reynolds did not comply
 8
     with the claims statute by not including the dates during which he worked in the jail
 9
     kitchen. (MTD at 12:4-25.) However, the statute is clear that a public entity’s failure to
10
     identify the defect and permit the claimant to cure it, the public entity waives the
11
     defense of insufficiency. Cal. Gov’t Code § 911. See also Perez, 209 Cal. App. 4th at 1235.
12
     Plaintiffs received a letter denying their claims. (Exhibit 1 to Declaration of EmilyRose
13
     Johns in Support of Plaintiffs’ Request for Judicial Notice.) The letter made no
14
     indication that the public agency found a defect as to any claimant’s presentation of
15
     their claims. (Id.) Therefore, defendants waived this defense.
16
     VI.    Plaintiffs Monica Mason and Luis Nunez-Romero Are not Barred
17          from Proceeding on their Claims Because They Substantially
            Complied with the Claims Requirement.
18
            If the Court concludes that plaintiffs were required to file a claim for their unpaid
19
     wages and that the class claim filed originally on August 9, 2019, does not cover other
20
     class representatives, the Court must still permit Monica Mason and Luis Nunez-
21
     Romero to proceed on their wage claims despite filing their complaint prior to the
22
     County’s rejection of their claim. Plaintiffs Monica Mason and Luis Nunez-Romero, by
23
     presenting a timely claim, have not committed a fatal error by filing their complaint
24
     prior to the claim’s rejection. Instead, in such cases, courts have refused to dismiss
25
     plaintiffs’ complaint because by submitting the timely claim, “plaintiffs had substantially
26
     complied with the claim presentation requirement.” State of California v. Superior
27
     Court, 32 Cal. 4th 1234, 1244 (2004) (citing cases where courts have so held). Rather,
28
     “by filing the claim and prematurely filing the complaint, [plaintiffs] had satisfied the


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 10
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 16 of 18




 1   purpose behind the requirement—to give the entity the opportunity to investigate and
 2   settle the claim before suit was brought.” Id. At the filing of the complaint, plaintiffs
 3   Monica Mason and Luis Nunez-Romero has presented a claim to the County and pled as
 4   much in their complaint. (Complaint at ¶ 66.) Plaintiffs Monica Mason and Luis Nunez-
 5   Romero substantially complied with the requirement and must be permitted to proceed
 6   on their wage and Bane Act causes of action.
 7   VII.   Plaintiffs State a Claim for a Violation of the Bane Act.
 8          A.     Plaintiffs Met the Requirement to File a Claim.

 9          Plaintiffs filed a claim under the Government Claims Act that alleged a violation

10   of the Bane Act. (RJN at 3:1-3; 4:12-14.) Defendants do not argue that plaintiffs’ claim

11   was insufficient as to its presentation. (MTD at 13:13-14:18) Instead, defendants argue

12   simply that a claim was required to be presented. (Id.) To the extent their argument is

13   construed as one alleging that plaintiffs did not file a claim for their Bane Act claims,

14   defendants are incorrect. Plaintiffs allege that punishments and reprisals such as

15   placement in solitary confinement—punishments and reprisals only County defendants

16   could impose—were feared results if they refused to work. (RJN at 3:1-3). Plaintiffs

17   alleged a right to recovery under all applicable laws. (RJN at 4:12-14.) Their claim

18   substantially complied with the claims requirement for their allegations under the Bane

19   Act. Connelly, 146 Cal. App. 4th at 40.

20          B.     Plaintiffs Plead Sufficient Facts to Support their Bane Act
                   Claim.
21
            Defendants argue that plaintiffs’ complaint fails to state a claim for relief because
22
     plaintiffs do not allege a right to declaratory or equitable relief in their tenth cause of
23
     action regarding the County’s violation of the Bane Act. (MTD at 15:2-4.) Defendants
24
     cite no authority showing that such an allegation is a requirement to advance plaintiffs’
25
     claims. Instead, defendants conclude that plaintiffs’ omission coupled with the
26
     allegation that they have been injured financially means the claim is one for money
27
     damages, and therefore a claim must have been presented under the Government
28
     Claims Act. (MTD at 15:11-15.) Plaintiffs know of no requirement to include a prayer for



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 11
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 17 of 18




 1   certain relief in their pleading regarding a cause of action for a violation of the Bane Act.
 2   Certainly, if this were required, it could be cured by an amendment. Yagman v.
 3   Garcetti, 852 F.3d 859, 863 (9th Cir. 2017).
 4          However, plaintiffs’ Bane Act cause of action in their complaint pleads the
 5   required elements: that the County defendants knowingly interfered with a right held by
 6   plaintiffs through threat, coercion or intimidation. (Complaint at ¶ 108.) See Rodriguez
 7   v. Cty. of Los Angeles, 891 F.3d 776, 802 (9th Cir. 2018) (“[T]he Bane Act does not
 8   require the threat, intimidation or coercion element of the claim to be transactionally
 9   independent from the constitutional violation alleged, but rather a showing of the
10   defendant’s specific intent to violate the plaintiff’s constitutional rights.” (internal
11   citations and quotations omitted)). Although defendants do not seem to challenge the
12   sufficiency of plaintiffs’ complaint on these grounds, plaintiffs similarly plead sufficient
13   facts to advance their Bane Act claim by alleging that they are forced by Sheriff’s
14   Deputies to work without pay through threats of lengthier jail sentences or solitary
15   confinement. (Complaint at ¶¶ 26-27.)
16   VIII. Should the Court Determine that Plaintiffs do not Plead Sufficient
           Facts to State a Claim for Relief, Plaintiffs Should be Granted Leave
17         to Amend their Complaint.
18          When a court dismisses a complaint for a deficiency in the pleading that can be
19   cured, it should do so without prejudice. Yagman, 852 F.3d at 863. In this matter,
20   plaintiffs can plead additional facts to support their claims or perfect their causes of
21   action, and they request the opportunity to amend their complaint in the event that the
22   Court determines that they do not plead sufficient facts to state claims for relief.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 12
             Case 4:19-cv-07637-JST Document 14 Filed 12/27/19 Page 18 of 18




 1                                       CONCLUSION
 2         For the foregoing reasons, the Court should deny defendants’ Motion to Dismiss.

 3
 4
 5         Dated: December 27, 2019
 6                                            SIEGEL, YEE, BRUNNER & MEHTA
 7
 8                                            By_/s/EmilyRose Johns_______
                                                EmilyRose Johns
 9
10                                            Attorneys for Plaintiffs
11                                            ARMIDA RUELAS, DE’ANDRE EUGENE
                                              COX, BERT DAVIS, KATRISH JONES,
12                                            JOSEPH MEBRAHTU, DAHRYL REYNOLDS,
                                              MONICA MASON and LUIS NUNEZ-
13                                            ROMERO
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to County’s and Sheriff’s Motion to Dismiss - 13
